
Exhibit 10.4

CONSOLIDATED AMENDED AND RESTATED SECURITY AGREEMENT
 
THIS CONSOLIDATED AMENDED AND RESTATED SECURITY AGREEMENT (the “Agreement”) is
made and entered into as of February 12, 2015, by and among [i] ALMOST FAMILY,
INC., a Delaware corporation (“Borrower”), [ii] each of the SUBSIDIARY
GUARANTORS identified as such on the signatures pages to this Agreement
(collectively, the “Subsidiary Guarantors”), and [iii] JPMORGAN CHASE BANK,
N.A., acting as Administrative Agent (“Administrative Agent”) pursuant to the
Credit Agreement (“Original Credit Agreement”) dated as of December 2, 2010, as
modified by a Letter Agreement dated as of December 10, 2012, a Second Amendment
to Credit Agreement (“Second Amendment”) dated as of December 6, 2013, and a
Third Amendment to Credit Agreement dated as of the date hereof (“Third
Amendment”) (collectively, together with any amendments thereto, the “Credit
Agreement”; certain capitalized terms used in this Agreement have the meanings
set forth for them in the Credit Agreement unless expressly otherwise defined in
this Agreement and are incorporated by reference herein) entered into among
Borrower, Administrative Agent and the Lenders as defined in the Credit
Agreement that are parties thereto.
 
RECITALS
 
A.  Each Subsidiary Guarantor is a direct or indirect subsidiary of the
Borrower.
 
B.           Pursuant to the Original Credit Agreement, the Borrower and certain
of the Subsidiary Guarantors that are parties to this Agreement also are parties
to a Security Agreement (“Original Security Agreement”) pursuant to which each
granted a security interest to Administrative Agent for the benefit of the
Lenders in all or substantially all personal property of each as part of the
Collateral for the Obligations.
 
C.           In conjunction with the execution and delivery of the Second
Amendment and the “OMNI Acquisition” referred to therein, certain of the
Subsidiary Guarantors that are a party to this Agreement but were not parties to
the Original Security Agreement executed and delivered a Security Agreement
(“OMNI Acquisition Security Agreement”) pursuant to which they also granted a
security interest to the Administrative Agent for the benefit of the Lenders in
all or substantially all of the personal property of those Subsidiary Guarantors
as part of the Collateral for the Obligations.
 
D.           In conjunction with and as a condition to the modifications to the
Credit Agreement effected by the Third Amendment, the Lenders have required and
Borrower and the Subsidiary Guarantors have agreed to consolidate, and amend and
restate as set forth herein the provisions of the Original Security Agreement
and the OMNI Acquisition Security Agreement and, in the case of Subsidiary
Guarantors that are parties to this Agreement but were not parties to either the
Original Security Agreement or the OMNI Acquisition Security Agreement, to
effect the initial grant of a security interest in the property of each as
hereinafter described as part of the Collateral for the Obligations.
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, IT IS AGREED BY THE PARTIES AS FOLLOWS:
 
1. Grant of Security.  For valuable consideration, the receipt and legal
sufficiency of which is hereby acknowledged by Borrower and each of the
Subsidiary Guarantors (Borrower and each of the Subsidiary Guarantors are
referred to herein individually and collectively as “Grantor”), Grantor hereby
pledges, assigns, transfers, and grants to Administrative Agent a continuing
security interest in all property described in Exhibit A attached to and made a
part of this Agreement as Collateral for the Obligations.
 
2. Authorization to File Financing Statements.  Grantor hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any Uniform Commercial Code (“UCC”) jurisdiction any initial financing
statements and amendments thereto that [i] indicate the Collateral [a] as all
personal property of Grantor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC as in effect in the Commonwealth of Kentucky on the date of
this Agreement (“Kentucky UCC”) or the UCC of any other applicable jurisdiction,
or [b] as being of an equal or lesser scope or with greater detail, and [ii]
contain any other information required by part 5 of Article 9 of the Kentucky
UCC or the UCC of any other applicable jurisdiction for the sufficiency or
filing office acceptance of any financing statement or amendment, including
[x] whether Grantor is an organization, the type of organization, and any
organizational identification number issued to Grantor and, [y] in the case of a
financing statement filed as a fixture filing, a sufficient description of real
property to which the Collateral relates.  Grantor agrees to furnish any such
information to Administrative Agent promptly upon request.  Grantor also
ratifies, if applicable, its authorization for the Administrative Agent to have
filed any initial financing statements or amendments thereto if filed before the
date of this Agreement.
 
3. Representations and Warranties.  Grantor represents and warrants to
Administrative Agent that:
 
A. Grantor’s exact legal name (i.e., the exact name of Grantor as it appears in
Grantor’s organizational documents, as amended, as filed in Grantor’s
jurisdiction of organization or formation) and organizational form (e.g.
corporation, limited liability company) is that name and form set forth in the
preamble to this Agreement in the case of Borrower and the signature pages of
this Agreement in the case of each Grantor.
 
B. Grantor’s mailing address is set forth in Exhibit B attached to and made a
part of this Agreement.
 
C. The Collateral is used for business purposes, and the Collateral and the
books and records pertaining to the Collateral are maintained at the addresses
set forth in Exhibit B and Exhibit B-1 to this Agreement.
 
D. Grantor is the owner of the Collateral or has rights in or the power to
transfer the Collateral and the Collateral is free from all liens and security
interests as of the date of this Agreement except for the liens and security
interests permitted by the express terms of the Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
E. The execution and performance of this Agreement will not, either immediately,
or with notice and/or passage of time, result in the creation or imposition of
any encumbrance upon any of the Collateral except as granted by this Agreement.
 
F. At no time during the five (5) years preceding the date of this Agreement has
Grantor or any other business or organization to which Grantor became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise operated under any assumed name or
other name than the name of Grantor first set forth in this Agreement and, in
the case of Borrower, Caretenders Health Corp.
 
G. Grantor holds no commercial tort claim except any as more particularly
described in Exhibit A to this Agreement.
 
H. The names and addresses of all persons or entities other than Grantor that
have possession or are intended to have possession of any of the Collateral are
set forth in Exhibit B-1 to this Agreement.
 
I. No Intellectual Property of any Grantor is registered with the United States
Patent and Trademark Office, the United States Copyright Office or other
Governmental Authority, except as set forth in Exhibit B to this Agreement.
 
4. Covenants.  Grantor agrees with Administrative Agent that until the
Obligations have been paid in full and discharged to the satisfaction of
Administrative Agent:
 
A. Grantor will execute and deliver to Administrative Agent all information,
legal descriptions, financing statements and any amendments thereto to the
extent, if any, that Grantor’s signature thereof is required, and such other
documents and instruments pertaining to the Collateral as are necessary in the
sole opinion of Administrative Agent to create, perfect, maintain, preserve and
enforce the security interest of Administrative Agent in and if applicable,
control of, the Collateral, including, but not limited to, the following actions
with respect to the following types of Collateral:
 
(1) If Grantor owns or acquires any instrument (other than checks and other
payment instruments received and collected in the ordinary course of business),
promissory note or tangible chattel paper in an amount as to each such item of
$10,000 or more, or in any amount at a time when the sum of all such instruments
exceeds $100,000, Grantor shall within ten (10) days of such ownership or
acquisition notify Administrative Agent thereof and shall at Administrative
Agent’s request and option, promptly endorse, assign and deliver the same to
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as Administrative Agent may from time to time specify as
further security hereunder.
 
(2) For each deposit or similar account that Grantor at any time opens or
maintains, Grantor shall, at Administrative Agent’s request and option, pursuant
to an agreement in form and substance satisfactory to Administrative Agent,
either [i] cause the depositary bank to agree to comply at any time with
instructions from Administrative Agent to such depositary bank directing the
disposition of funds from time to time credited to such deposit account, without
further consent of Grantor, or [ii] arrange for Administrative Agent to become
the customer of the depositary bank with respect to the deposit account, with
Grantor being permitted, only with the consent of Administrative Agent, to
exercise rights to withdraw funds from such deposit account.  Grantor hereby
appoints Administrative Agent as the attorney-in-fact for Grantor, which
appointment is coupled with an interest and is irrevocable, for the purpose of
executing and delivering on Grantor’s behalf the agreements authorized in the
immediately preceding sentence.  The provisions of this Section of this
Agreement shall not apply to deposit accounts for which Administrative Agent is
the depositary, nor to deposit accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Grantor’s salaried employees.
 
 
 

--------------------------------------------------------------------------------

 
(3) If any inventory or other goods having a value greater than $10,000 are at
any time in the possession of a bailee, Grantor shall promptly notify
Administrative Agent thereof and, if requested by Administrative Agent, shall
promptly obtain an acknowledgment from the bailee, in form and substance
satisfactory to Administrative Agent, that the bailee holds such Collateral for
the benefit of Administrative Agent and shall act upon the instructions of
Administrative Agent, without the further consent of Grantor.
 
(4) If Grantor at any time holds or acquires an interest having a value greater
than $10,000 in any electronic chattel paper or any “transferable record,” as
that term is defined in Section 201 of the federal Electronic Signatures in
Global and National Commerce Act, or in §16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, Grantor shall
promptly notify Administrative Agent thereof and, at the request of
Administrative Agent, shall take such action as Administrative Agent may
reasonably request to vest in Administrative Agent control of such electronic
chattel paper or control under Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, §16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record.
 
(5) If Grantor is at any time a beneficiary under a letter of credit with a
stated amount of $25,000 or more, Grantor shall promptly notify Administrative
Agent thereof and, at the request and option of Administrative Agent, Grantor
shall, pursuant to an agreement in form and substance satisfactory to
Administrative Agent, either [i] arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to Administrative Agent of the
proceeds of any drawing under the letter of credit, or [ii] arrange for
Administrative Agent to become the transferee beneficiary of the letter of
credit, with Administrative Agent agreeing, in each case, that the proceeds of
any drawing under the letter of credit are to be released to Grantor unless an
Event of Default has occurred and is continuing, in which case the proceeds
shall, at the option of Administrative Agent, be retained by Administrative
Agent as cash collateral for the Obligations or applied as a prepayment of the
Loan.
 
(6) If Grantor shall at any time hold or acquire a commercial tort claim with an
estimated value of $25,000 or more, Grantor shall immediately notify
Administrative Agent in a writing signed by Grantor and describing the brief
details thereof and grant to Administrative Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance satisfactory to
Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
(7) If Grantor at any time registers any Intellectual Property with an agency of
the government of the United States, Grantor will provide Administrative Agent
with details of that registration concurrently therewith and, if requested by
Administrative Agent, enter into such documentation as Administrative Agent
requests in order to perfect the security interest of Administrative Agent for
the benefit of the Lenders therein.
 
B. Grantor will take any other action reasonably requested by Administrative
Agent to insure the attachment, perfection and first priority of, and the
ability of Administrative Agent to enforce, Administrative Agent’s security
interest in any and all of the Collateral including, without limitation, [i]
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the Kentucky UCC or the UCC of any other
jurisdiction, to the extent, if any, that Grantor’s signature thereon is
required therefor, [ii] causing Administrative Agent’s name to be noted as
secured party on any certificate of title for a titled good if such notation is
a condition to attachment, perfection or priority of, or ability of
Administrative Agent to enforce, Administrative Agent’s security interest in
such Collateral, [iii] complying with any provision of any statute, regulation
or treaty of the United States as to any Collateral if compliance with such
provision is a condition to attachment, perfection or priority of, or ability of
Administrative Agent to enforce, Administrative Agent’s security interest in
such Collateral, [iv] obtaining governmental and other third party consents and
approvals, including without limitation, any consent of any licensor, lessor or
other person obligated on Collateral, [v] obtaining waiver from mortgagees and
landlords in form and substance satisfactory to Administrative Agent, [vi]
providing Administrative Agent from time to time on or before five (5) days
following any request from Administrative Agent for same with a current listing
of all deposit accounts maintained by or in the name of Grantor and the names
and addresses of all account debtors and customers of Grantor, and [vii] taking
all actions required by any earlier versions of the UCC or, as applicable, by
other law, in any relevant UCC jurisdiction, or, as applicable, by other law as
applicable in any foreign jurisdiction.
 
C. Grantor will defend the Collateral against the claims and demands of all
persons; comply in all material respects with all applicable federal, state and
local statutes, laws, rules and regulations, the noncompliance with which could
have a material adverse effect on the value of the Collateral or the security
intended to be afforded Administrative Agent hereby; and pay all ad valorem
property taxes which constitute or may constitute a lien against any of the
Collateral, prior to the date when penalties or interest would attach to such
taxes.
 
D. Grantor will, if requested by Administrative Agent, insure the Collateral at
Grantor’s expense against such risks, in such amounts, and with such insurers as
Administrative Agent may request.  Such policies of insurance shall contain
waiver of subrogation clauses, shall name Administrative Agent as an
insured-loss payee pursuant to a standard Administrative Agent’s endorsement and
shall provide that such policies may not be canceled or modified except on
thirty (30) days’ prior written notice thereof from the insurer to
Administrative Agent and otherwise shall be on terms satisfactory to
Administrative Agent.  Grantor shall promptly deliver the original or, at the
option of Administrative Agent, certificates of all such insurance policies to
Administrative Agent and shall also cause to be delivered to Administrative
Agent all renewals thereof.  Grantor also shall deliver to Administrative Agent
at least ten (10) days prior to the respective due dates, renewal dates or
expiration dates of such policies, proof of advance payment of all premiums
thereof.  If Grantor fails to obtain such insurance, Administrative Agent shall
have the absolute right (but not the obligation) to obtain same at Grantor’s
expense, and Grantor shall reimburse Administrative Agent therefor, with
interest thereon at the Alternate Base Rate immediately upon Administrative
Agent’s demand.
 
 
 

--------------------------------------------------------------------------------

 
Grantor hereby assigns to Administrative Agent all rights to receive proceeds of
all insurance which is or may be required pursuant to this Section 5.D., not
exceeding the unpaid balance of the Obligations to Administrative Agent, and
authorizes Administrative Agent as the agent of Grantor and its attorney-in-fact
to obtain, following the occurrence and during the continuance of an Event of
Default, such proceeds and to endorse and negotiate any draft for such proceeds
in Grantor’s name or otherwise.  In the event of damage or destruction of any of
the Collateral covered by such insurance, any proceeds from such insurance shall
upon request of Administrative Agent, following the occurrence and during the
continuance of an Event of Default, be paid to Administrative Agent and, at the
option of Administrative Agent, be applied either to reduce the Obligations, or
endorsed to Grantor and disbursed from time to time by Administrative Agent at
Grantor’s written request but only for the repair and/or replacement of such
damaged or destroyed Collateral.  While such insurance proceeds are in the
possession of Administrative Agent, Administrative Agent shall have and hereby
is granted by Grantor a first and prior security interest in such proceeds and
cash and in all the repaired and replaced Collateral, and Grantor shall execute
all such instruments in connection therewith as Administrative Agent shall
require.
 
E. Grantor will keep the Collateral in good condition and repair, reasonable
wear and tear excepted, and will permit Administrative Agent and its designees
to inspect the Collateral and the books and records of Grantor at any reasonable
time and from time to time.
 
F. Grantor will maintain accurate records of the Collateral, and will permit
Administrative Agent, upon request by Administrative Agent from time to time, to
inspect the Collateral and all evidence of ownership of the Collateral and all
other books and records relating to the Collateral.
 
G. Grantor will advise Administrative Agent in writing, at least thirty (30)
days prior thereto, of any change in [i] the locations where any of the
Collateral is kept, or [iii] Grantor’s [a] name or the adoption, whether formal
or informal, by Grantor of any “trade name” or “assumed name”; [b]
organizational identification number; [c] type of organization; or [d] state of
organization or formation.
 
 
 

--------------------------------------------------------------------------------

 
H. Grantor will not permit any part of the Collateral, or any of the records
concerning same, to be removed from the present locations thereof except in the
ordinary course of business without the prior written consent of Administrative
Agent, provided such consent is not unreasonably withheld.
 
I. Grantor will not [i] sign or authorize the signing on Grantor’s behalf or the
filing of any financing statement naming Grantor as debtor covering all or any
portion of the Collateral or [ii] permit any liens or security interests to
attach to any of the Collateral except the security interests created by this
Agreement and otherwise as permitted by the express terms of the Loan Documents.
 
J. Grantor will not permit any material part of the Collateral to be levied upon
under any legal process.
 
K. Grantor will not sell, assign, lease or otherwise dispose of any of the
Collateral except in the ordinary course of business and when such disposal of
Collateral shall not have a material adverse effect on the business of Grantor,
without the prior written consent of Administrative Agent.
 
L. Grantor will not permit anything to be done that may impair the value of any
of the Collateral or the security intended to be afforded (material to the
assets or the businesses of Grantor or the value of the security hereunder) by
this Agreement.
 
M. Grantor will not permit any of the Collateral to become an accession or
improvement to, or affixed to, other property in which Administrative Agent does
not hold a security interest.
 
5. Appointment of Attorney-in-Fact.  Grantor hereby irrevocably appoints
Administrative Agent as Grantor’s attorney-in-fact to do all acts and things
which Administrative Agent may deem necessary or appropriate to perfect and
continue perfected the security interest in the Collateral granted pursuant to
this Agreement and to protect the Collateral, including, but not in any way
limited to, the execution, if required, and filing of financing statements or
amendments thereto covering the Collateral in Grantor’s name, as Grantor’s
attorney-in-fact, wherever and whenever Administrative Agent deems
appropriate.  All fees and taxes required for or in connection with any such
filing shall be paid for by Grantor on demand of Administrative Agent and if
paid by Administrative Agent, Grantor shall provide reimbursement therefor, with
interest thereon at the Applicable Rate, immediately upon request of
Administrative Agent.
 
6. Default and Remedies.  Upon the occurrence of any Event of Default,
Administrative Agent may declare all of the Obligations to be automatically and
immediately due and payable in full, without demand or notice of any kind, and
Administrative Agent shall have all rights and remedies in and against the
Collateral and otherwise of a secured party under the Kentucky UCC, the UCC of
the Grantor State, the UCC of any Collateral State, if applicable, and all other
applicable laws, and shall also have all rights and remedies provided herein,
and in any other agreements between Grantor and Administrative Agent, all of
which rights and remedies shall, to the fullest extent permitted by law, be
cumulative.  Administrative Agent shall have the right to have the Collateral
and all of the records pertaining to the Collateral delivered to Administrative
Agent by Grantor at a place reasonably convenient to Administrative Agent and
Grantor.  If the Collateral consists in whole or in part of accounts, general
intangibles and/or contract rights, Administrative Agent shall have the right to
notify all obligors of any of the same that the same have been assigned to
Administrative Agent and that all payments thereon are to be made directly to
Administrative Agent, including to any cash collateral account Administrative
Agent elects to establish in the name of Administrative Agent for the benefit of
Grantor, and to settle, compromise, or release, on terms acceptable to
Administrative Agent, in whole or in part, any amounts owing on such accounts,
general intangibles and contract rights, and to enforce payment and prosecute
any action or proceeding with respect to same, and to extend the time of
payment, make allowances and adjustments to and issue credits in the name of
Administrative Agent or Grantor. Grantor will pay, as part of the Obligations
 
 
 
 

--------------------------------------------------------------------------------

 
secured hereby, all amounts, including but not limited to Administrative Agent’s
reasonable attorneys’ fees, where permitted by applicable law, the cost of any
field audit of the Collateral conducted by Administrative Agent or a third party
at the request of Administrative Agent, the expenses of any accountants or
consultants engaged by Administrative Agent to examine the financial and
accounting records of Grantor, and all sums paid by Administrative Agent [i] for
taxes, levies and insurance on, repair to, or appraisals, valuations and
maintenance of, the Collateral or any real estate owned in fee or leased by
Grantor and encumbered by a lien in favor of Administrative Agent securing any
part of the Obligations, and [ii] in collecting proceeds of, taking possession
of, disposing of, or preserving the Collateral, either directly or pursuant to
the appointment of a receiver, with interest on all of same at the Applicable
Rate.  Administrative Agent may bid upon and purchase any or all of the
Collateral at any public sale thereof.  Administrative Agent may dispose of all
or any part of the Collateral at public or private sale(s) in one or more lots
and at one or more times and from time to time, and upon such terms and
conditions, including a credit sale, as Administrative Agent may, in compliance
with any mandatory requirements of applicable law, determine to be commercially
reasonable.   Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim any warranties of
title or the like.  Administrative Agent may apply the net proceeds (in the case
of a credit sale Grantor will only be credited with payments actually received
by Administrative Agent as a part of any such credit sale) of any such
disposition of the Collateral or any part thereof, after deducting all costs
incurred in connection therewith, including Administrative Agent’s reasonable
attorneys’ fees, and costs and expenses incidental to the holding, or preparing
for sale, in whole or in part, of the Collateral, and with interest thereon at
the Alternate Base Rate, in such order as Administrative Agent may, in
accordance with applicable laws, elect, to the Obligations and any remaining
proceeds shall be paid to Grantor or other party entitled thereto.
 
7. Termination.  This Agreement and the security interest and the rights of
Administrative Agent hereunder shall terminate on the date that all of the
Obligations have been paid in full or otherwise discharged to the complete
satisfaction of Administrative Agent, except that such termination shall be void
and the security interest and the rights of Administrative Agent hereunder
automatically shall be reinstated if, following such termination, a claim (“Post
Termination Claim”) is made against Administrative Agent under any federal,
state or other bankruptcy, insolvency or similar law to recover any payments
made on the Obligations.  Upon such termination, Administrative Agent shall,
upon request of, and at the cost and expense of Grantor, execute and deliver for
filing in each office where any financing statement relative to this Agreement
shall have been filed, termination statements under the Uniform Commercial Code
terminating Administrative Agent’s interests in the Collateral, subject to the
provisions concerning a Post Termination Claim set forth in the immediately
preceding sentence.
 
8. Notices.  Except for any notice required under applicable law to be given in
another manner, any notice given under this Agreement shall be given in the
manner stipulated by the Credit Agreement.  Each Grantor irrevocably designates
Borrower as the agent for Grantor for the purpose of receiving any notices from
Administrative Agent or any Lender pursuant to this Agreement and agrees that
notices given by Administrative Agent or any Lender to the Borrower shall be
effective as notice to Grantor if given in a manner stipulated by the Credit
Agreement.
 
9. Acknowledgments and Waivers.  Grantor agrees that the whole or any part of
the Collateral and any other security now or hereafter held for any of the
Obligations secured hereby may be exchanged, compromised or surrendered by the
Administrative Agent from time to time; that any guarantor, now or hereafter, of
any of the Obligations, and any pledgors of collateral now or hereafter for any
of the Obligations may be released in whole or in part from time to time; that
any of the Obligations may be renewed or extended or accelerated, in whole or in
part from time to time; that any of the provisions of any of the Loan Documents
or of any other instrument or agreement securing, guaranteeing or otherwise
pertaining to the Obligations may be modified or waived on one or more
occasions; and that Grantor and the Collateral pledged hereunder shall remain
bound hereunder notwithstanding any such exchanges, compromises, surrenders,
extensions, renewals, accelerations, indulgences or releases, all of which may
be effective without notice to or further consent by Grantor and none of which
shall affect the right of the Administrative Agent to pursue the remedies
available to the Administrative Agent under this Agreement or otherwise.  The
ability of Administrative Agent to pursue its remedies hereunder with respect to
the Collateral shall be direct and immediate and not conditional or contingent
upon the pursuit of any remedies against Grantor or any other person or entity
or against any or all of the other security or liens available to the
Administrative Agent for the payment of the Obligations secured hereby.  Grantor
hereby waives any claim to marshalling of assets, any right to require that any
action be brought against Grantor or any other person or entity prior to the
exercise by Administrative Agent of its remedies with respect to the Collateral,
and waives any right to require that resort be had to any security apart from
the Collateral prior to action by Administrative Agent hereunder to realize upon
the Collateral.
 
10. Other Provisions and Conditions.
 
A. Without limiting the generality of Section 1 hereof, the security interest
created by this Agreement attaches to all types of property described in the
Agreement and hereafter acquired by Grantor, whether as replacement for any of
the Collateral or otherwise.
 
B. This Agreement shall bind Grantor and its successors and assigns and shall
inure to the benefit of Administrative Agent and its successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
C. Time shall be of the essence in the performance by Grantor of all the
covenants, obligations and agreements of Grantor hereunder.
 
D. The invalidity or unenforceability of any provision hereof shall not affect
or impair the validity or enforceability of any other provisions of this
Agreement.
 
E. As used herein, as appropriate, the singular use includes the plural, and the
plural includes the singular.
 
F. All exhibits and schedules attached to this Agreement are an integral part
hereof and are incorporated herein as though fully set forth at this point.
 
G. No course of dealing in respect of, nor any omission or delay in the exercise
of, any right, power, remedy or privilege vested in Administrative Agent by this
Agreement shall operate as a waiver thereof, and any waiver by Administrative
Agent shall only be effective if in writing and signed by an officer of
Administrative Agent.
 
H. No amendment or modification of any provision of this Agreement, nor consent
to any departure by any party therefrom, shall be binding and effective unless
the same shall be in writing and signed by a duly authorized representative of
Administrative Agent, which writing shall be strictly construed.
 
I. In the event of any inconsistency between the several captions and section
headings of this Agreement and the provisions to which they pertain, the meaning
of the provisions shall control.
 
J. This Agreement contains the final, complete and exclusive agreement of the
parties pertaining to its subject matter and supersedes all prior written and
oral agreements pertaining thereto.  Without limitation of the preceding
sentence, this Agreement consolidates, amends and restates in their entirety, as
set forth in the Recitals to this Agreement, the Original Security Agreement and
the OMNI Acquisition Security Agreement.
 
K. This Agreement may be executed in any number of counterparts and by any
combination of the parties to this Agreement in separate counterparts, each of
which counterparts shall be an original and all of which taken together shall
constitute one and the same Agreement, and it shall not be necessary in order to
prove the execution and delivery of this Agreement by all of the parties to it
to produce or account for any particular number of counterparts so long as the
signature of each of the parties is affixed to at least one of those
counterparts which are produced.
 
L. A facsimile signature of any party to this Agreement shall be sufficient to
bind such party to the same extent as the manual signature of such party, but in
such event such party shall provide to any other party requesting same, as soon
as practicable following such request, with a counterpart of this Agreement as
manually signed by such party.
 
 
 

--------------------------------------------------------------------------------

 
M. Any word used in Exhibit A to this Agreement (and elsewhere in this Agreement
unless the context requires otherwise), and defined in the Kentucky UCC shall
have the meaning set forth for such word in the Kentucky UCC; provided, however,
that the term “instrument” shall be such term as defined in Article 9 of the
Kentucky UCC rather than Article 3 of the Kentucky UCC.  No reference to the
word “proceeds” in Exhibit A to this Agreement (and elsewhere in this Agreement)
authorizes any sale, transfer, or other disposition of the Collateral by
Grantor.
 
11. Governing Law.  This Agreement was negotiated in the Commonwealth of
Kentucky, the promissory note or notes secured by this Agreement were delivered
by Grantor and accepted by Administrative Agent in the Commonwealth of Kentucky,
and the proceeds of the promissory note or notes secured hereby were disbursed
from the Commonwealth of Kentucky, which state Grantor and Administrative Agent
agree has a substantial relationship to Grantor and Administrative Agent and to
the underlying transactions in connection with which this Agreement was
granted.  This Agreement, including matters of construction, validity and
performance, and the obligations arising hereunder, shall be construed in
accordance with and otherwise governed in all respects by the laws of the
Commonwealth of Kentucky applicable to contracts made and performed in such
state and any applicable law of the United States of America, except to the
extent the Kentucky UCC provides for the application of the UCC or the other law
of another state.
 
12. Consent to Jurisdiction and Venue.  Grantor hereby consents to the
jurisdiction of any state or federal court located within the County of
Jefferson, Commonwealth of Kentucky, and irrevocably agrees that, subject to the
Administrative Agent’s sole and absolute election, any case or proceeding
relating to Title XI of the United States Code and any actions relating to the
Obligations secured hereby shall be litigated in such courts, and Grantor waives
any objection Grantor may have based on improper venue or forum non conveniens
to the conduct of any proceeding in any such court.  Nothing contained in this
Section shall affect the right of the Administrative Agent to bring any action
or proceeding against Grantor or the property of Grantor in the courts of any
other jurisdiction.
 
13. WAIVER OF TRIAL BY JURY.  THE ADMINISTRATIVE AGENT AND GRANTOR ACKNOWLEDGE
THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL BY JURY EXCEED THE TIME AND EXPENSE
REQUIRED FOR A BENCH TRIAL AND HEREBY KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AFTER HAVING CONSULTED OR
HAVING HAD AMPLE OPPORTUNITY TO CONSULT THEIR RESPECTIVE LEGAL COUNSEL
CONCERNING THE CONSEQUENCES OF SUCH WAIVER, TRIAL BY JURY IN ANY ACTION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) OR OTHER PROCEEDING BROUGHT TO ENFORCE OR
DEFEND AGAINST COLLECTION OF OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS.
 
< the balance of this page intentionally has been left blank >
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 
<Signature Page to Consolidated Amended and Restated Security Agreement>







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 


 


 
“Grantor”
 


 
[i]           BORROWER
 
 

 
ALMOST FAMILY, INC.
a Delaware corporation
         
 
By:
/s/ C. Steven Guenthner       C. Steven Guenthner, as President       Principal
Officer, Secretary & Treasurer          


 
[ii]           SUBSIDIARY GUARANTORS
 
1
ADULT DAY CARE OF AMERICA, INC. , a Delaware corporation
2
AFAM MERGER, INC., a Delaware corporation
3
CAMBRIDGE HOME HEALTH CARE, INC., an Ohio corporation
4
CAMBRIDGE HOME HEALTH CARE, INC./PRIVATE, an Ohio corporation
5
CAMBRIDGE HOME HEALTH CARE HOLDINGS, INC., a Delaware corporation
6
CARETENDERS OF CLEVELAND, INC., a Kentucky corporation
7
CARETENDERS OF COLUMBUS, INC., a Kentucky corporation
8
CARETENDERS VISITING SERVICES EMPLOYMENT COMPANY, INC., a Kentucky corporation
9
NATIONAL HEALTH INDUSTRIES, INC., a Kentucky corporation
10
OMNI HOME HEALTH HOLDINGS, INC., a Delaware corporation
11
PATIENT CARE MEDICAL SERVICES, INC., a New Jersey corporation
12
PATIENT CARE NEW JERSEY, INC., a Delaware corporation
13
PATIENT CARE PENNSYLVANIA, INC., a Delaware corporation
14
PATIENT CARE, INC., a Delaware corporation
15
PRIORITY CARE, INC., a Connecticut corporation
16
SUNCREST HEALTHCARE, INC., a Georgia corporation
17
SUNCREST HOME HEALTH OF AL, INC., an Alabama corporation
18
SUNCREST HOME HEALTH OF CLAIBORNE COUNTY, INC., a Tennessee corporation
19
SUNCREST HOME HEALTH OF GEORGIA, INC., a Georgia corporation
20
SUNCREST HOME HEALTH OF MANCHESTER, INC., a Tennessee corporation
21
SUNCREST HOME HEALTH OF NASHVILLE, INC., a Tennessee corporation
22
SUNCREST HOME HEALTH OF SOUTH GA, INC., a Georgia corporation
23
SUNCREST LBL HOLDINGS, INC., a Tennessee corporation
24
SUNCREST TELEHEALTH SERVICES, INC., a Tennessee corporation
25
TENNESSEE NURSING SERVICES OF MORRISTOWN, INC., a Tennessee corporation
26
AFAM ACQUISITION, LLC, a Kentucky limited liability company
27
AFAM ACQUISITION OHIO, LLC, a Kentucky limited liability company
28
ALMOST FAMILY ACO SERVICES OF KENTUCKY, LLC, a Kentucky limited liability
company
29
ALMOST FAMILY ACO SERVICES OF SOUTH FLORIDA, LLC, a Florida limited liability
company
30
ALMOST FAMILY ACO SERVICES OF TENNESSEE, LLC, a Tennessee limited liability
company
31
ALMOST FAMILY PC OF FT. LAUDERDALE, LLC, a Florida limited liability company
32
ALMOST FAMILY PC OF KENTUCKY, LLC, a Kentucky limited liability company
33
ALMOST FAMILY PC OF SW FLORIDA, LLC, a Florida limited liability company
34
ALMOST FAMILY PC OF WEST PALM, LLC, a Florida limited liability company
35
BGR ACQUISITION, LLC, a Florida limited liability company
36
CARETENDERS MOBILE MEDICAL SERVICES, LLC, an Ohio limited liability company
37
CARETENDERS OF JACKSONVILLE, LLC, a Florida limited liability company
38
CARETENDERS VISITING SERVICES OF  DISTRICT 6, LLC, a Kentucky limited liability
company
39
CARETENDERS VISITING SERVICES OF  DISTRICT 7, LLC, a Kentucky limited liability
company
40
CARETENDERS VISITING SERVICES OF  GAINESVILLE, LLC, a Florida limited liability
company
41
CARETENDERS VISITING SERVICES OF  HERNANDO COUNTY, LLC, a Florida limited
liability company
42
CARETENDERS VISITING SERVICES OF  KENTUCKIANA, LLC, a Kentucky limited liability
company
43
CARETENDERS VISITING SERVICES OF COLUMBUS, LLC, a Ohio limited liability company
44
CARETENDERS VISITING SERVICES OF OCALA,  LLC, a Florida limited liability
company
45
CARETENDERS VISITING SERVICES OF ORLANDO, LLC, a Kentucky limited liability
company
46
CARETENDERS VISITING SERVICES OF PINELLAS COUNTY, LLC, a Florida limited
liability company
47
CARETENDERS VISITING SERVICES OF SOUTHERN  ILLINOIS, LLC, an Illinois limited
liability company
48
CARETENDERS VISITING SERVICES OF ST. AUGUSTINE, LLC, a Florida limited liability
company
49
CARETENDERS VISITING SERVICES OF ST. LOUIS, LLC, a Missouri limited liability
company
50
CARETENDERS VNA OF OHIO, LLC, an Ohio limited liability company
51
CARETENDERS VS OF BOSTON, LLC, a Massachusetts limited liability company
52
CARETENDERS VS OF CENTRAL KY, LLC, a Kentucky limited liability company
53
CARETENDERS VS OF LINCOLN TRAIL, LLC, a Kentucky limited liability company
54
CARETENDERS VS OF LOUISVILLE, LLC, a Kentucky limited liability company
55
CARETENDERS VS OF NORTHERN KY, LLC, a Kentucky limited liability company
56
CARETENDERS VS OF OHIO, LLC, an Ohio limited liability company
57
CARETENDERS VS OF SE OHIO, LLC, an Ohio limited liability company
58
CARETENDERS VS OF WESTERN KY, LLC, a Kentucky limited liability company
59
HOME HEALTH AGENCY- BROWARD, LLC, a Florida limited liability company
60
HOME HEALTH AGENCY-CENTRAL PENNSYLVANIA, LLC, a Florida limited liability
company
61
HOME HEALTH AGENCY-COLLIER, LLC, a Florida limited liability company
62
HOME HEALTH AGENCY-HILLSBOROUGH, LLC, a Florida limited liability company
63
HOME HEALTH AGENCY-ILLINOIS, LLC, a Florida limited liability company
64
HOME HEALTH AGENCY-INDIANA, LLC, a Florida limited liability company
65
HOME HEALTH AGENCY-PALM BEACHES, LLC, a Florida limited liability company
66
HOME HEALTH AGENCY-PENNSYLVANIA, LLC, a Florida limited liability company
67
HOME HEALTH AGENCY-PHILADELPHIA, LLC, a Florida limited liability company
68
HOME HEALTH AGENCY-PINELLAS, LLC, a Florida limited liability company
69
IMPERIUM HEALTH MANAGEMENT, LLC, a Kentucky limited liability company
70
IN HOMECARE NETWORK CENTRAL, LLC, an Indiana limited liability company
71
IN HOMECARE NETWORK NORTH, LLC, an Indiana limited liability company
72
MEDERI CARETENDERS VS OF  SE FL, LLC, a Florida limited liability company
73
MEDERI CARETENDERS VS OF BROWARD, LLC, a Florida limited liability company
74
MEDERI CARETENDERS VS OF SW FL, LLC, a Florida limited liability company
75
MEDERI CARETENDERS VS OF TAMPA, LLC, a Florida limited liability company
76
OMNI HOME HEALTH SERVICES, LLC, a Delaware limited liability company
77
OMNI HOME HEALTH-DISTRICT 1, LLC, a Florida limited liability company
78
OMNI HOME HEALTH-DISTRICT 2, LLC, a Florida limited liability company
79
OMNI HOME HEALTH-DISTRICT 4, LLC, a Florida limited liability company
80
OMNI HOME HEALTH-HERNANDO, LLC, a Florida limited liability company
81
OMNI HOME HEALTH-JACKSONVILLE, LLC, a Florida limited liability company
82
PATIENT CARE CONNECTICUT, LLC, a Connecticut limited liability company
83
PRINCETON HOME HEALTH, LLC, an Alabama limited liability company
84
SUNCREST COMPANION SERVICES, LLC, a Tennessee limited liability company
85
SUNCREST HEALTHCARE OF EAST TENNESSEE, LLC, a Tennessee limited liability
company
86
SUNCREST HEALTHCARE OF MIDDLE TN, LLC, a Tennessee limited liability company
87
SUNCREST HEALTHCARE OF WEST TENNESSEE, LLC, a Tennessee limited liability
company
88
SUNCREST HOME HEALTH OF TAMPA, LLC, a Florida limited liability company
89
SUNCREST HOME HEALTH-SOUTHSIDE, LLC, a Georgia limited liability company
90
SUNCREST OUTPATIENT REHAB SERVICES OF TN, LLC, a Tennessee limited liability
company
91
SUNCREST OUTPATIENT REHAB SERVICES, LLC, an Alabama limited liability company



 
 
 

             
 
By:
/s/ C. Steven Guenthner       C. Steven Guenthner, as President, Principal
Financial Officer, Secreatary & Treasurer of each Subsidiary       Guarantor
designated as numbers 1-91 above        


 


 
 

--------------------------------------------------------------------------------

 
 
 
Accepted on behalf of Lenders by Administrative Agent
 

  JPMORGAN CHASE BANK, N.A.          
Date
By:
/s/ James Duffy Baker, Jr.       James Duffy Baker, Jr.       Authorized Officer
         

 
Exhibits and Schedules:
 
Exhibit A -- Description of Collateral
Exhibit B -- Offices of Grantor and Locations of Collateral


 
-  -
 



 
 

--------------------------------------------------------------------------------

 



Exhibit A
 
to Security Agreement
 
(Description of Collateral)
 
(Rights to payment and intangible assets)
 
A. All accounts, instruments, documents, chattel paper, money, deposit accounts,
investment property, letter of credit rights, supporting obligations and general
intangibles of Grantor, whether now existing or hereafter arising in each case,
and all cash or non-cash proceeds of the foregoing; and all ledger sheets,
customer lists, files, computer information, programs and source codes, object
codes, and software and all other books, records and data of Grantor relating to
any of the foregoing; and all of the foregoing, whether now existing or
hereafter created or acquired by Grantor.
 
(Goods)
 
B. All goods of Grantor, including inventory, equipment and fixtures, whether
now owned or hereafter acquired in each case, and all substitutions,
replacements, additions or accessions therefor and thereto; and all cash or
non-cash proceeds of the foregoing, including insurance proceeds, and all ledger
sheets, files, computer programs and software and all other records of Grantor
relating to any of the foregoing.
 
(Commercial Tort Claim)
 
C. Those certain currently existing commercial tort claims of Grantor set forth
below {specifically describe the claim (i.e., parties, description of the
dispute, case number – if available)}, and all cash or non-cash proceeds of the
foregoing, and all ledger sheets, files, computer programs and software and all
other records of Grantor relating to any of the foregoing; if no commercial tort
claims are listed below, none are applicable:
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
to Security Agreement
 
1.           Complete street, city, and state addresses of each Grantor:
 
A.           Mailing address:
 
9510 Ormsby Station Road, Suite 300
Louisville, Kentucky  40223


B.           Places where Collateral is kept (if different from A):  See
attached Exhibit B-1 incorporated by reference herein


 
C.
Places where records concerning the Collateral are kept (if different from A):



Locations listed in 1.A. and 1.B.


 
2.           Complete name, street, mailing, city, county and state addresses of
any person or entity other than the Grantor that has or is intended to have
possession of any of the Collateral:
 
NONE
 
3.           Description of any Intellectual Property registered with a
Governmental Authority:


MARK
DATE
ISSUED
REG.
NUMBER
SECTIONS 8 &
15 AFFIDAVIT
DUE DATE
RENEWAL
DATE
CARETENDERS
Owner:  National Health Industries Inc. d/b/a
Caretenders
 
CPI #  16910
09/08/1992
1,714,414
Accepted and acknowledged 04/21/1998
Second renewal accepted 7/24/2012
Third renewal due between 09/08/2021 and 09/08/2022
CARETENDERS and Design
Owner:  Almost Family, Inc.
 
CPI # 12539
01/14/1997
2,030,308
Accepted and acknowledged 01/25/2003
Renewed 01/14/2007 Second renewal due between 01/14/2016 and 01/14/2017
SENIORCARE SOLUTIONS
CARETENDERS and Design
Owner:  Almost Family, Inc.
CPI # 17028
08/08/2000
2,374,107
Accepted and acknowledged 10/19/2005
Renewed 01/12/2010
Second renewal due between 08/08/2019 and 08/08/2020
ALMOST FAMILY
Owner:  Almost Family, Inc.
CPI # 17056
10/23/2001
2,499,621
Accepted and acknowledged 04/11/2007
Between 10/23/2020 and 10/23/2021
ALMOST FAMILY. THE NEXT BEST THING TO REAL FAMILY.
Owner:  Almost Family, Inc.
CPI #17164
03/19/2002
2,550,726
Accepted and acknowledged 10/02/2007
Between 03/19/2021 and 03/19/2022
 
ALMOST FAMILY A and Design
Owner:  Almost Family, Inc.
 
[Missing Graphic Reference]
 
 
CPI #17229
12/17/2002
2,663,761
Accepted and acknowledged 01/22/2008
Second renewal due between 12/27/2021 and 12/17/2022
MEDERI
Owner:  Almost Family, Inc.
 
CPI # 25352
03/03/1987
1,431,554
Accepted and acknowledged
Renewed 03/03/2007
Second renewal due between 03/03/2016 and 03/03/2017
MISCELLANOUS DESIGN
Mark
[Missing Graphic Reference]
Owner:  Almost Family, Inc.
CPI # 25353
 
06/13/2006
3,103,502
Accepted and acknowledged August 10, 2012
 
Between 06/13/2015 and 06/13/2016
EXCELLENCE THROUGH
SENIOR ADVOCACY
(Stylized)
Owner:  Almost Family, Inc.
CPI # 23626
12/23/2008
3,551,621
Accepted and Acknowledged January 10, 2015
Between 12/23/2017 and 12/23/2018
EXCELLENCE THROUGH
SENIOR ADVOCACY
(Typed Format)
Owner:  Almost Family, Inc.
CPI # 23656
07/21/2009
3,657,441
Accepted and Acknowledged January 10, 2015
Between 07/21/2018 and 07/21/2019
WE ARE SENIOR ADVOCATES , Cl. 44
CPI # 24820
07/27/2010
3,824,633
Between 07/27/15 and 07/27/16
Between 07/27/2019 and
07/27/2020
MEDERI
 
CPI# 25744
3/3/1987
1,431,554
Accepted and approved 9/14/2007
Between 03/03/2016 and 03/03/2017
COMMUNITY HOME HEALTH
Florida registration in the name of Caretenders Visiting Services of St.
Augustine LLC
CPI# 25894
03/11/2009
Florida Registration
No. T09000000242
Renewal due between 09/11/2013 and 03/11/2014
Registered in Florida
CARETENDERS (stylized)
Trade Name in the name of Almost Family, Inc.
CPI# 25895
06/25/1990
Alabama RN 104-605
Third renewal due between 08/02/2019 and 02/02/2020
Registered in Alabama
Last renewed February 2, 2010
PATIENT CARE
CPI# 25893
10/07/1991
New York RN
S-12776
Third renewal due 04/07/2021 and
10/07/2021
Registered in New York State
Last renewed 10/07/2011
CHF IN-HOME PROGRAM (stylized)
CPI# 28056
10/22/12
85,760,367
 
Abandoned 2/28/14
COPD IN-HOME PROGRAM (STYLIZED)
CPI# 28055
10/22/2012
85,760,405
 
Abandoned
Aug. 21, 2013
MED SAFE IN-HOME PROGRAM (stylized)
CPI# 28054
10/22/2012
85,760,378
 
Abandoned August 21, 2013
 
MED SAFE IN-HOME PROGRAM (stylized)
CPI# 29728
08/16/2013
86,040,586
 
Abandoned June 5, 2014
DIABETES IN-HOME PROGRAM (stylized)
CPI# 28053
10/22/2012
85,760,397
 
Abandoned August 21, 2013
DIABETES IN-HOME PROGRAM (stylized)
CPI# 29727
8/16/13
86,040,547
 
Abandoned June 5, 2014



 
 
 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 

Exhibit B-1
 
to Security Agreement
 


 
Location Number
Agency
Parent or Branch
Trade
Legal Entity
Address
TaxID
181-31
Clanton
Parent
SunCrest Home Health
SunCrest Home Health of AL, Inc.
222-224 7th Street South, Clanton, AL 35045-3704
27-0678962
452-33
Hartford BH
Parent
Patient Care
Priority Care, Inc.
1344 Silas Deane Hwy, Rocky Hill, CT 06067-1342
06-1482496
452-31
Wethersfield
Branch
Patient Care
Priority Care, Inc.
185 Silas Deane Highway, 3rd Floor,      Wethersfield, CT 06109
06-1482496
451-33
Danbury
Branch
Patient Care
Priority Care, Inc.
11 Lake Ave Ext., Suite 2W         Danbury, CT 06811-5258
06-1482496
453-31
Hamden
Branch
Patient Care
Priority Care, Inc.
3074 Whitney Ave, Hamden, CT 06518-2391
06-1482496
453-33
New Haven BH
Branch
Patient Care
Priority Care, Inc.
1 Long Wharf Drive, Suite 102             New Haven, CT 06511-5991
06-1482496
450-33
Norwalk BH
Branch
Patient Care
Priority Care, Inc.
120 East Ave, Ste 2E, Norwalk, CT 06851-5703
06-1482496
265-21
Bridgeport PC
 
ADC of America
Adult Day Care of America, Inc.
211 State Street, 3rd Floor           Bridgeport, CT 06604
06-1207175
266-21
New London PC
 
ADC of America
Adult Day Care of America, Inc.
17R Boston Post Rd Unit 2 Waterford CT 06385-2431
06-1207175
260-21
Waterbury PC
 
ADC of America
Adult Day Care of America, Inc.
76 Center Street, 2nd Floor East   Waterbury, CT 06897-4429
06-1207175
262-21
Stamford PC
 
ADC of America
Adult Day Care of America, Inc.
1150 Summer Street, Stamford, CT 06905-5530
06-1207175
303-30
Orange Park VS
Parent
Apex Home Healthcare
Caretenders of Jacksonville, LLC
155 Blanding Blvd., Suite 1                   Orange Park, FL 32073-2624
20-5890994
303-32
Jacksonville Southside VS
Parent
Apex Home Healthcare
Caretenders of Jacksonville, LLC
6789 Southpoint Pkwy, Suite 200        Jacksonville, FL 32216-8206
20-5890994
303-38
Jacksonville Riverside
Satellite
Apex Home Healthcare
Caretenders of Jacksonville, LLC
2237 Riverside Avenue
Jacksonville, Florida 32204-4619
20-5890994
303-33
Ormond Beach VS Apex
Branch
Apex Home Healthcare
Caretenders of Jacksonville, LLC
1425 Hand Ave,               Suite 1                 Ormond Beach, FL 32174-1136
20-5890994
303-34
Orange City VS
Branch
Apex Home Healthcare
Caretenders of Jacksonville, LLC
775 Harley Strickland Blvd, Suite 108              Orange City, FL 32763-7963
20-5890994
303-35
Jacksonville Northside VS
Branch
Apex Home Healthcare
Caretenders of Jacksonville, LLC
3890 Dunn Avenue, Suite 103           Jacksonville, FL 32218-6428
20-5890994
320-37
Port Charlotte
Parent
Mederi Caretenders
Caretenders Visiting Services of District 6, LLC
18501 Murdock Cir Ste 308,                    Port Charlotte, FL 33948-1039
30-0425709
325-32
Bradenton East
Parent
Florida Home Health
Caretenders Visiting Services of District 6, LLC
201 2nd St East Bradenton FL 34208-1030
30-0425709
325-33
Sebring VS
Branch
Florida Home Health
Caretenders Visiting Services of District 6, LLC
2155 US 27 South Sebring, FL 33870-4933
30-0425709
325-35
Bradenton VS
Parent
Mederi Caretenders
Caretenders Visiting Services of District 6, LLC
3806 Manatee Ave W, Ste 100, Bradenton FL 34205-1714
30-0425709
325-34
Haines City VS
Branch
Mederi Caretenders
Caretenders Visiting Services of District 6, LLC
306 S. 10th Street, Ste 340                 Haines City, FL 33844-5602
30-0425709
301-31
Palm Bay VS
Parent
Mederi Caretenders
Caretenders Visiting Services of District 7, LLC
3800 West Eau Gallie Blvd, Ste 103, Melbourne FL 32934-3285
30-0425714
350-31
Gainesville  VS
Parent
Mederi Caretenders
Caretenders Visiting Services of Gainesville, LLC
4923 NW 43rd Street, Suite A           Gainesville, FL 32606-4460
30-0425715
350-34
Lake City VS
Branch
Mederi Caretenders
Caretenders Visiting Services of Gainesville, LLC
3593 NW Devane St, Lake City FL 32055-4841
30-0425715
350-35
Newberry
Branch
Mederi Caretenders
Caretenders Visiting Services of Gainesville, LLC
95 NW 253rd St Newberry FL 32669
30-0425715
351-35
Leesburg VS
Parent
Better @ Home
Caretenders Visiting Services of Gainesville, LLC
210 South Lake Street, Suite 10     Leesburg, FL  34748-7370
30-0425715
352-31
Brooksville VS
Parent
Mederi Caretenders
Caretenders Visiting Services of Hernando County, LLC
12106 Cortez Blvd                    Brooksville, FL 34613-5514
20-5826497
302-33
Palatka VS
Branch
Mederi Caretenders
Caretenders Visiting Services of Hernando County, LLC
3900 Crill Avenue                              Palatka, FL  32177-9171
20-5826497
351-33
Tavares VS
Branch
Mederi Caretenders
Caretenders Visiting Services of Hernando County, LLC
1980 Prevatt Street                             Eustis, FL 32726
20-5826497
352-32
Inverness VS
Branch
Mederi Caretenders
Caretenders Visiting Services of Hernando County, LLC
2212 Highway 44 West                Inverness, FL 34453-3860
20-5826497
351-36
The Villages VS
Parent
Better @ Home
Caretenders Visiting Services of Hernando County, LLC
1554 Bella Cruz Dr                              The Villages/Lade Lake, FL
32159-8969
20-5826497
351-31
Ocala West VS
Parent
Better @ Home
Caretenders Visiting Services of Ocala, LLC
8960 SW Highway 200, Unit 5, Ocala FL 34481-1700
20-4522444
351-34
Ocala East VS
Satellite
Better @ Home
Caretenders Visiting Services of Ocala, LLC
1333 SE 25th Loop, Suite 102              Ocala FL 34471-1072
20-4522444
330-31
Altamonte Springs VS
Parent
Mederi Caretenders
Caretenders Visiting Services of Orlando, LLC
474 S. Northlake Blvd.               Altamonte Springs, FL 32701-5245
30-0425717
330-33
Kissimmee VS
Parent
Mederi Caretenders
Caretenders Visiting Services of Orlando, LLC
1167 Miranda Lane, Kissimmee, FL 34741-0763
30-0425717
326-31
Pinellas Park VS
Parent
Mederi Caretenders
Caretenders Visiting Services of Pinellas County, LLC
6445 102nd Avenue North   Pinellas Park, FL 33782-3027
20-5826531
353-31
Clearwater  VS
Parent
Mederi Caretenders
Caretenders Visiting Services of Pinellas County, LLC
2430 Estancia Blvd, Suite 201, Clearwater, FL 33761-2644
20-5826531
302-31
St. Augustine VS
Parent
Community Home Health
Caretenders Visiting Services of St. Augustine, LLC
301 Health Park Blvd., Suite 110                      St. Augustine, FL
32086-5794
20-2910357
280-31
Fort Lauderdale VS
Parent
Mederi Caretenders
Mederi Caretenders VS of Broward, LLC
4901 NW 17th Way, Suite 104                             Ft. Lauderdale, FL
33309-3770
26-1264504
282-31
North Palm Beach VS
Parent
Mederi Caretenders
Mederi Caretenders VS of Broward, LLC
4 Harvard Circle, Ste 950, West Palm Beach, FL 33409-1990
26-1264504
300-31
Vero Beach VS
Parent
Mederi Caretenders
Mederi Caretenders VS of SE FL, LLC
1285 36th Street, Suite 201                   Vero Beach, FL 32960-6588
26-1264234
300-32
Port St. Lucie VS
Branch
Mederi Caretenders
Mederi Caretenders VS of SE FL, LLC
1800 SE Port St. Lucie Blvd    Morningside Professional Plaza           Port St.
Lucie, FL 34952-7575
26-1264234
320-31
Fort Myers VS
Parent
Mederi Caretenders
Mederi Caretenders VS of SW FL, LLC
6150 Diamond Center Court,  Suite
A                                                Ft. Myers, FL 33912-7147
26-1264384
320-34
Naples VS
Branch
Mederi Caretenders
Mederi Caretenders VS of SW FL, LLC
3459 Pine Ridge Rd. #801                  Naples, FL 34109-3838
26-1264384
354-31
Tampa VS
Parent
Quality of Life Home Care Services
Mederi Caretenders VS of Tampa, LLC
3500 E. Fletcher Ave Suite 100 Tampa, FL 33613-4701
26-1248096
354-32
Lakeland VS
Branch
Quality of Life Home Care Services
Mederi Caretenders VS of Tampa, LLC
1476 Town Center Dr Suite 211, Lakeland, FL 33802-7971
26-1248096
343-31
Pensacola VS
Parent
SunCrest OMNI
OMNI Home Health- District 1, LLC
8800 University Parkway, Ste C-3, Pensacola, FL 32514-4928
20-0527436
340-33
Panama City
Parent
SunCrest OMNI
OMNI Home Health- District 2, LLC
1617 Tennessee Ave Lynn Haven, FL 32444-3652
20-0527566
341-31
Tallahassee
Parent
SunCrest OMNI
OMNI Home Health- District 2, LLC
2343 Hansen Ln, Tallahassee, FL  32301-4888
20-0527566
357-31
Homosassa
Parent
SunCrest OMNI
OMNI Home Health- Hernando, LLC
4359 South Suncoast Boulevard, Homosassa, FL 34446-1181
59-3741300
357-33
Lake City
Branch
SunCrest OMNI
OMNI Home Health- Hernando, LLC
1037 US Hwy 90 W, Suite140, Lake City, FL 32055-3740
59-3741300
357-34
Gainesville
Branch
SunCrest OMNI
OMNI Home Health- Hernando, LLC
4045 NW 43rd Street, Suite B, Gainesville, FL 32606-4608
59-3741300
357-32
Ocala
Branch
SunCrest OMNI
OMNI Home Health- Hernando, LLC
3200 SW 34th Avenue, Suite 301 , Ocala, FL 34474-7463
59-3741300
357-35
Palatka
Branch
SunCrest OMNI
OMNI Home Health- Hernando, LLC
700 Zeagler Dr. Suite 6, Palatka, FL 32177-3826
59-3741300
309-31
Jacksonville
Parent
SunCrest OMNI
OMNI Home Health- Jacksonville, LLC
9143 Phillips Highway, Suite 170, Jacksonville, FL 32256-1361
59-3754764
306-31
St. Vincents
Parent
St. Vincent's Home Health
OMNI Home Health- District 4, LLC
2651 Park Street, Jacksonville, FL 32204-4519
20-1657488
326-32
New Port Richey
Parent
Mederi Caretenders
Home Health Agency- Pinellas, LLC
7615 Little Road, New Port Richey, FL 34654-5525
59-3757320
354-33
Sun City
Parent
Florida Home Health
Home Health Agency- Hillsborough, LLC
139 South Pebble Beach Blvd. Suite 201, Sun City Center, FL 33573-4712
59-3757325
325-36
Bradenton West
Branch
Florida Home Health
Home Health Agency- Hillsborough, LLC
1802 59th Street West, Bradenton, FL 34209-4630
59-3757325
320-36
Sarasota
Parent
Mederi Caretenders
Home Health Agency- Collier, LLC
5260 Station Way, Bld B, Sarasota, FL  34233-3232
20-0832146
302-34
St. Augustine North
Parent
Community Home Health
BGR Acquisition, LLC
475 West Town Place, Suite 100, St. Augustine, FL 32092-3649
51-0606314
305-38
Jacksonville
 
SunCrest Rehab Services
SunCrest Outpatient Rehab Services, LLC
9143 Phillips Highway, Suite 170, Jacksonville, FL 32256-1361
26-1910553
280-21
Fort Lauderdale PC
 
Almost Family
Almost Family PC of Ft. Lauderdale, LLC
5440 NW 33rd Ave, Suite 111                     Ft. Lauderdale, FL  33309-6341
26-1260724
322-21
Naples PC
 
Almost Family
Almost Family PC of SW Florida, LLC
851 5th Ave North, Suite 101              Naples, FL  34102-5582
26-1261522
303-23
Ormond Beach PC
 
Apex Companion Care
Caretenders Visiting Services of St. Augustine, LLC
310 Wilmette Ave, Suite 4                 Ormond Beach, FL 32174-8105
20-2910357
354-21
SunCrest Tampa PC
 
SunCrest OMNI
SunCrest Home Health of Tampa, LLC
200 S. Hoover Blvd, Suite 160, Tampa, FL 33609-3597
27-3742788
350-38
Gainesville Rehab
 
Mederi Caretenders Health & Rehab
Caretenders Visiting Services of Gainesville, LLC
8109 NW 27th Blvd Gainesville, FL   32606-8636
30-0425715
240-31
Atlanta, GA (Marietta)
Parent
SunCrest Home Health
SunCrest Home Health of Georgia, Inc.
2440 Lake Park Dr., Ste 110, Smryna, GA 30080-8993
26-1911187
242-31
Gainesville
Parent
SunCrest Home Health
SunCrest Home Health of Georgia, Inc.
906A Interstate Ridge Drive, Gainesville, GA 30501-7074
26-1911187
244-31
Covington
Parent
SunCrest Home Health
SunCrest Home Health of Georgia, Inc.
5109 Highway 278 NE, Suite C,, Covington, GA 30014-2608
26-1911187
243-31
Riverdale
Parent
SunCrest Home Health
SunCrest Home Health of Georgia, Inc.
29 Upper Riverdale Road Southwest, Suite 130, Riverdale, GA 30274-2616
26-1911187
243-32
Griffin
Branch
SunCrest Home Health
SunCrest Home Health of Georgia, Inc.
315 South 9th Street, Griffin, GA 30224-4111
26-1911187
243-33
Newnan
Branch
SunCrest Home Health
SunCrest Home Health of Georgia, Inc.
246 Bullsboro Drive, Suite D & E, Newnan, GA 30263-3166
26-1911187
246-31
Savannah
Parent
SunCrest Home Health
SunCrest Home Health of Georgia, Inc.
7370 Hodgson Memorial Drive, Suite A7, Savannah, GA 31406-2536
26-1911187
246-32
Adel
Parent
SunCrest Home Health
SunCrest Home Health of South GA, Inc.
110 E. 4th Street, Adel, GA  31620-2730
27-0678757
241-31
Atlanta Metro
Parent
SunCrest Home Health
SunCrest Home Health- Southside, LLC
7840 Roswell Rd., Ste. 215, Atlanta, GA 30350-6877
45-2283548
250-31
Fairview Heights
Parent
Mederi Caretenders
Caretenders Visiting Services of Southern Illinois, LLC
141 Market Place Dr Suite 110, Fairview Heights IL 62208-2034
20-5826553
250-32
Breese
Branch
Mederi Caretenders
Caretenders Visiting Services of Southern Illinois, LLC
496 Memorial Drive                      Breese, IL 62230-1096
20-5826553
250-34
Jefferson County      (Mt. Vernon)
Branch
Mederi Caretenders
Caretenders Visiting Services of Southern Illinois, LLC
4202 Williamson Place, Suite 1            Mt. Vernon, IL 62864-6760
20-5826553
254-31
Tinley Park
Parent
OMNI Home Care
Home Health Agency- Illinois, LLC
19146 S. 88th Avenue, Mokena, IL  60448-8135
59-3757324
145-31
New Albany
Parent
Caretenders
Caretenders Visiting Services of Kentuckiana, LLC
1724 State Street                               New Albany, IN 47150-4604
20-3021812
145-32
Jeffersonville
Branch
Caretenders
Caretenders Visiting Services of Kentuckiana, LLC
63 Quartermaster Court            Jeffersonville, IN 47130-3623
20-3021812
146-31
Columbus
Parent
Angels of Mercy Homecare
Caretenders Visiting Services of Kentuckiana, LLC
522 Franklin Street Columbus IN 47201-6214
20-3021812
150-31
Marion
Parent
Angels of Mercy Homecare
IN Homecare Network North, LLC
1800 N. Wabash St, Ste 100, Marion IN 46952-1300
46-3020499
150-34
Logansport
Branch
Angels of Mercy Homecare
IN Homecare Network North, LLC
444 Mall Rd, Suite 1, Logansport, IN  46947-2242
46-3020499
150-33
Warsaw
Branch
Angels of Mercy Homecare
IN Homecare Network North, LLC
2280 Provident Ct, Suite D, Warsaw, IN 46850-3284
46-3020499
151-31
Muncie
Parent
Indiana Homecare Network
IN Homecare Network North, LLC
3705 N. Briarwood Ln Muncie, IN 47304-6361
46-3020499
152-31
Greenwood
Parent
Angels of Mercy Homecare
IN Homecare Network Central, LLC
973 Emerson Pkwy. Suite B, Greenwood, IN 46143-6907
46-3029953
147-31
Huntingburg
Parent
Angels of Mercy Homecare
Caretenders Visiting Services of Kentuckiana, LLC
511 E. 4th St, Suite 111, Huntingburg, IN 47542-1360
20-3021812
144-34
Richmond
Parent
OMNI Home Care
Home Health Agency- Indiana, LLC
111 Garwood Road, Richmond, IN 47374-6031
20-1408322
144-31
Evansville
Parent
OMNI Home Care
Home Health Agency- Indiana, LLC
600 N. Weinbach Ave, Suite 610, Evansville, IN  47711-5976
20-1408322
120-31
Lexington VS
Parent
Caretenders
Caretenders VS of Central KY, LLC
2432 Regency Road, Suite 150                         Lexington, KY 40503-2989
26-1259391
120-32
Frankfort VS
Branch
Caretenders
Caretenders VS of Central KY, LLC
101 Medical Heights Drive Suite O                            Frankfort, KY
40601-4137
26-1259391
120-33
Danville VS
Branch
Caretenders
Caretenders VS of Central KY, LLC
101 Ponder Ct. Suite A, Danville KY 40422-9007
26-1259391
120-34
Richmond VS
Branch
Caretenders
Caretenders VS of Central KY, LLC
5008 Atwood Drive, Ste. 1                Richmond, KY 40475-8184
26-1259391
120-35
Georgetown VS
Branch
Caretenders
Caretenders VS of Central KY, LLC
1571 Paris Rd Ste F  Georgetown KY 40324-8804
26-1259391
141-31
Owensboro VS
Parent
Caretenders
Caretenders VS of Western KY, LLC
2200 East Parish Ave, Bldg. E, Suite 203 Owensboro, KY 42303-1449
26-1258938
141-32
Henderson VS
Branch
Caretenders
Caretenders VS of Western KY, LLC
1630 Second St                     Henderson, KY 42420-3364
26-1258938
141-33
Madisonville  VS
Branch
Caretenders
Caretenders VS of Western KY, LLC
352 East Center Street              Madisonville, KY 42431-2136
26-1258938
141-34
Ohio County
Branch
Caretenders
Caretenders VS of Western KY, LLC
112 McMurtry Street                              Suite
2                                                 Hartford, KY 42347
26-1258938
142-34
Caldwell County
Parent
Caldwell County Hospital Home Health Agency
Caretenders VS of Western KY, LLC
1310 US Highway 62 West, Princeton, KY 42445-6106
26-1258938
100-31
Louisville VS
Parent
Caretenders
Caretenders VS of Louisville, LLC
4545 Bishop Lane, Suite 200                        Louisville, KY 40218-4574
26-1264112
100-34
Shepherdsville/Lebanon Junction VS
Branch
Caretenders
Caretenders VS of Louisville, LLC
1553 Hwy 44 East, Ste. 1    Shepherdsville, KY 40165-7183
26-1264112
100-37
LaGrange VS
Branch
Caretenders
Caretenders VS of Louisville, LLC
2206 Commerce Pkwy, Suite A                            LaGrange, KY 40031-8791
26-1264112
100-32
Louisville Central VS
Branch
Caretenders
Caretenders VS of Louisville, LLC
1169 Eastern Parkway, Suite 3323                       Louisville, KY 40217-1415
26-1264112
100-35
Shelbyville VS
Branch
Caretenders
Caretenders VS of Louisville, LLC
197 Alpine Drive                        Shelbyville, KY 40065-8878
26-1264112
100-36
Louisville SW VS
Branch
Caretenders
Caretenders VS of Louisville, LLC
9702 Stonestreet Road,                 Medical Office Bldg. 1, Suite
330                        Louisville, KY 40272-6820
26-1264112
102-31
Elizabethtown VS
Parent
Caretenders
Caretenders VS of Lincoln Trail, LLC
1105 Juliana Court, Ste. 3     Elizabethtown, KY 42701-7937
26-3632764
102-32
Nelson County VS (Bardstown)
Branch
Caretenders
Caretenders VS of Lincoln Trail, LLC
935A Chambers Blvd                Bardstown, KY 40004-2575
26-3632764
102-33
Meade County VS (Brandenburg)
Branch
Caretenders
Caretenders VS of Lincoln Trail, LLC
1270 Old Ekron Road, Suite C                           Brandenburg, KY
40108-8345
26-3632764
200-31
Northern Kentucky VS
Parent
Caretenders of Northern KY
Caretenders VS of Central KY, LLC
168 Barnwood Drive, Suite A                           Edgewood, KY 41017-2501
26-1259391
160-31
Boston (Newton)
Parent
Caretenders
Caretenders VS of Boston, LLC
29 Crafts Street, Suite 330                      Newton, MA 02458-1271
26-1258759
160-32
Boston N. (Andover)
Branch
Caretenders
Caretenders VS of Boston, LLC
401 Andover Street, Suite 102                      North Andover, MA 01845-5076
26-1258759
160-33
Boston W. (Westborough)
Branch
Caretenders
Caretenders VS of Boston, LLC
287 Turnpike Road                              Suite
285                                 Westborough, MA  01581
26-1258759
160-34
Boston S. (Braintree)
Branch
Caretenders
Caretenders VS of Boston, LLC
222 Forbes Road, Suite 102                      Braintree, MA 02184-2719
26-1258759
161-31
Western Mass
Parent
Caretenders
Caretenders VS of Boston, LLC
330 Whitney Ave, Ste 720, Holyoke, MA 01040-2659
26-1258759
190-31
St. Louis
Parent
Mederi Caretenders
Caretenders Visiting Services of St. Louis, LLC
655 Craig Road, Suite 140                    Creve Coeur, MO 63141-7168
20-5826598
190-32
Sullivan
Branch
Mederi Caretenders
Caretenders Visiting Services of St. Louis, LLC
33 North Clark, Ste. B                  Sullivan, MO 63030-1600
20-5826598
190-33
St. Charles (O'Fallon)
Branch
Mederi Caretenders
Caretenders Visiting Services of St. Louis, LLC
1041 Peruque Crossing Court, Suite B, O'Fallon, Mo 63366-2362
20-5826598
190-34
St. Louis East       (Wise Ave.)
Branch
Mederi Caretenders
Caretenders Visiting Services of St. Louis, LLC
6410 Wise Ave                                 Saint Louis, Mo 63139-3315
20-5826598
134-35
Hernando
Branch
Homechoice Health Services
SunCrest Healthcare of West Tennessee, LLC
2007 Oak Tree Cove, Hernando, MS 38632-1198
37-1550880
134-36
Holly Springs
Branch
Homechoice Health Services
SunCrest Healthcare of West Tennessee, LLC
491 B Craft Street, Holly Springs, MS 38635-3251
37-1550880
401-31
Passaic / Clifton
Parent
Patient Care
Patient Care New Jersey, Inc.
6 Brighton Rd Ste 107, Clifton NJ 07012-1604
20-1574433
401-32
Morris County (Denville)
Branch
Patient Care
Patient Care New Jersey, Inc.
400 Morris Ave, Ste. 218                  Denville, NJ 07834-1362
20-1574433
401-33
Bergen County (Rochelle Park)
Branch
Patient Care
Patient Care New Jersey, Inc.
365 West Passaic Street             Rochelle Park, NJ 07662-3012
20-1574433
401-34
North Passaic / Pompton Lakes
Branch
Patient Care
Patient Care New Jersey, Inc.
795 Franklin Ave,   Ste C201           Franklin Lakes, NJ 07417-1368
20-1574433
400-31
West Orange
Parent
Patient Care
Patient Care Medical Services, Inc.
300 Executive Drive, Suite 175                         West Orange, NJ
07052-0077
22-2170708
400-32
Newark
Branch
Patient Care
Patient Care Medical Services, Inc.
495 N. 13th Street, Suite 24-2-1
Newark, NJ 07107-1317
22-2170708
220-35
Fairfield (Lancaster)
Parent
Caretenders VNA
Caretenders VS of Ohio, LLC
1231 East Main Street                Lancaster, OH 43130-4058
26-3706241
220-36
Columbus
Branch
Caretenders VNA
Caretenders VS of Ohio, LLC
1900 Crown Park Court  Suite C                         Columbus, OH 43235-2407
26-3706241
272-31
Beachwood
Parent
Caretenders
Caretenders of Cleveland, Inc.
23611 Chagrin Blvd, Suite 130                     Beachwood, OH 44122-5540
61-1306845
272-33
Akron
Branch
Caretenders
Caretenders of Cleveland, Inc.
1225 E. Waterloo Road                   Akron, OH 44306-3805
61-1306845
272-32
Parma/Middleburg Heights
Branch
Caretenders
Caretenders of Cleveland, Inc.
18000 Jefferson Park Rd, Suite 103                     Middleburg Heights, OH
44130-3486
61-1306845
272-34
Youngstown
Branch
Caretenders
Caretenders of Cleveland, Inc.
130 Churchill-Hubbard Rd          Youngstown, OH 44505-1323
61-1306845
273-22
Canton
Branch
Caretenders
Caretenders of Cleveland, Inc.
4565 Dressler Road N.W., Suite LL02, Canton, OH 44718-2594
61-1306845
272-35
Ashtabula County
Branch
Caretenders
Caretenders of Cleveland, Inc.
2602 Hubbard Road                               Madison, OH 44057
61-1306845
 
Shaker Heights
Branch
Caretenders
Caretenders of Cleveland, Inc.
20600 Chagrin Blvd.   Suite 290              Shaker Heights, OH   44122-5344
61-1306845
220-37
Fayette           (Washington C.H.)
Parent
Caretenders VNA
Caretenders VNA of Ohio, LLC
1450 Columbus Avenue, Suite 102, Washington Courthouse, OH 43160-1987
27-3756374
200-33
Cincinnati
Parent
Caregivers Health Network
Caretenders VS of SE Ohio, LLC
9912 Carver Rd Ste 100 Blue Ash OH 45242-5541
45-1139239
275-31
Canton
Parent
Cambridge Caretenders
Cambridge Home Health Care, Inc.
4840 Higbee Ave NW, Canton, OH  44718-2528
34-1772291
275-24
New Philadelphia
Branch
Cambridge Caretenders
Cambridge Home Health Care, Inc.
525 West high Ave                                New Philadelphia, OH 44663
34-1772291
275-22
Wooster
Branch
Cambridge Caretenders
Cambridge Home Health Care, Inc.
210 East Milltown, Suite C                 Wooster, OH 44691
34-1772291
275-25
Salem
Branch
Cambridge Caretenders
Cambridge Home Health Care, Inc./Private
1098-B East State Street                          Salem, OH 44460
34-1772292
276-25
Steubenville
Branch
Cambridge Caretenders
Cambridge Home Health Care, Inc./Private
2615 Sunset Boulevard, Steubenville, OH  43952-1115
34-1772292
278-31
Mansfield
Parent
Cambridge Home Health Care
Cambridge Home Health Care, Inc.
780 Park Ave West                             Mansfield, OH 44906-3009
34-1772291
278-22
Mt. Vernon
Branch
Cambridge Home Health Care
Cambridge Home Health Care, Inc.
314 South Main Street                       Mount Vernon, OH 43050
34-1772291
278-24
Ashland
Branch
Cambridge Home Health Care
Cambridge Home Health Care, Inc.
1630 Eagle Way Ashland, OH  44805
34-1772291
278-25
Marion
Branch
Cambridge Home Health Care
Cambridge Home Health Care, Inc.
165 W. Center St. Ste 401   Marion, OH  43302-3741
34-1772291
274-31
Ravenna
Parent
Cambridge Home Health Care
Cambridge Home Health Care, Inc.
1949 State Route 59, Suite 101                        Kent, OH 44240-8113
34-1772291
277-31
Sandusky
Parent
Cambridge Home Health Care
Cambridge Home Health Care, Inc.
2819 South Hayes Ave Suite 5        Sandusky, OH 44870-5391
34-1772291
277-24
Elyria (formally Medina)
Branch
Cambridge Home Health Care
Cambridge Home Health Care, Inc.
1204 E Broad St Elyria OH 44035-6308
34-1772291
277-25
Middleburg Heights
Branch
Cambridge Home Health Care
Cambridge Home Health Care, Inc.
7043 Pearl Road, Suite 260                Middleburg Heights, OH 44130
34-1772291
202-31
Springfield
Parent
Cambridge Caretenders
Cambridge Home Health Care, Inc.
1130 Vestor Ave, Springfield OH 45503-7302
34-1772291
202-24
Dayton
Branch
Cambridge Caretenders
Cambridge Home Health Care, Inc.
7025 Old Troy Pike                                  Huber Heights, OH 45424-2760
34-1772291
205-31
Zanesville
Parent
Cambridge Caretenders
Cambridge Home Health Care, Inc.
1100 Brandywine Blvd, Ste E, 1st Fl                       Zanesville, OH 43701
34-1772291
205-23
Marietta
Branch
Cambridge Caretenders
Cambridge Home Health Care, Inc./Private
109 Scammel Street                                Marietta, OH 45750
34-1772292
205-22
Cambridge
Branch
Cambridge Caretenders
Cambridge Home Health Care, Inc./Private
1300 Clark St, Suite 7, Cambridge OH 43725-8875
34-1772292
205-24
Athens
Branch
Cambridge Caretenders
Cambridge Home Health Care, Inc./Private
213 Columbus Road, Suite 103                 Athens, OH 45701
34-1772292
205-25
Newark
 
Cambridge Caretenders
Cambridge Home Health Care, Inc./Private
1949 Tamarack Road                                 Newark, OH 43055-1300
34-1772292
220-22
Chillicothe
 
Cambridge Home Health Care
Cambridge Home Health Care, Inc./Private
74 North Plaza Blvd                                  Chillicothe, OH 45601
34-1772292
277-21
Findlay
 
Cambridge Home Health Care
Cambridge Home Health Care, Inc./Private
116 South Main Street                              Findlay, OH 45840
34-1772292
274-22
Medina
 
Cambridge Home Health Care
Cambridge Home Health Care, Inc./Private
520 East Smith Road Medina OH 44256-2638
34-1772292
277-22
Toledo
 
Cambridge Home Health Care
Cambridge Home Health Care, Inc./Private
1574 Henthorne Dr, Suite B, Maumee OH 43537-3921
34-1772292
274-23
Twinsburg
 
Cambridge Home Health Care
Cambridge Home Health Care, Inc./Private
8536 Crow Dr, Suite 230, Macedonia OH 44056-1900
34-1772292
274-21
Youngstown
 
Cambridge Home Health Care
Cambridge Home Health Care, Inc./Private
5423 Mahoning Avenue, Suite C                Austintown, OH 44515
34-1772292
430-31
Wyomissing
Parent
Patient Care
Patient Care Pennsylvania, Inc.
2201 Ridgewood Road, Suite 210       Wyomissing, PA 19610-1196
37-1459396
431-31
Hermitage
Parent
Cambridge Home Health Care
Cambridge Home Health Care, Inc.
3553 East State St Hermitage, PA 16148-3450
34-1772291
431-23
Butler
Branch
Cambridge Home Health Care
Cambridge Home Health Care, Inc.
1140 N. Main Street Ext.                    Butler, PA 16001
34-1772291
435-31
Carnegie
Parent
OMNI Home Care
Home Health Agency- Pennsylvania, LLC
600 North Bell Ave, Suite 130 , Carnegie, PA 15106-4324
59-3757322
436-31
Tyrone
Parent
OMNI Home Care
Home Health Agency- Central Pennsylvania, LLC
221 Hospital Drive, Suite 2, Tyrone, PA 16686-1808
20-1497787
432-31
Harrisburg
Parent
OMNI Home Care
Home Health Agency- Central Pennsylvania, LLC
6310 Allentown Blvd, Ste 100 Harrisburg, PA 17112-2739
20-1497787
432-32
York
Branch
OMNI Home Care
Home Health Agency- Central Pennsylvania, LLC
873 Clare Lane, York, PA  17402-4317
20-1497787
437-31
Elkins Park
Parent
OMNI Home Care
Home Health Agency- Philadelphia, LLC
872 Jenkintown Road, Suite 2, Elkins Park, PA  19027-1649
20-1408427
434-31
Allentown
Parent
OMNI Home Care
Home Health Agency- Philadelphia, LLC
5000 Tilghman St Suite 110    Allentown PA 18104-9167
20-1408427
433-31
Hazelton
Parent
OMNI Home Care
Home Health Agency- Philadelphia, LLC
Beltway Commons, 426 Airport Road, Suite 138, Hazel Township, PA 18202-3361
20-1408427
134-31
Memphis
Parent
Homechoice Health Services
SunCrest Healthcare of West Tennessee, LLC
2606 Corporate Avenue, Suite 201, Memphis, TN  38132-1708
37-1550880
134-37
Bolivar
Branch
Homechoice Health Services
SunCrest Healthcare of West Tennessee, LLC
608-C Tennessee Street, Bolivar, TN 38008-2443
37-1550880
134-33
Brownsville
Branch
Homechoice Health Services
SunCrest Healthcare of West Tennessee, LLC
1310 East College Street, Brownsville, TN 38012-1657
37-1550880
134-22
Covington PD
Branch
Homechoice Health Services
SunCrest Healthcare of West Tennessee, LLC
442 Highway 51 North, Suite G, Covington, TN  38019-2374
37-1550880
134-21
Memphis (Kirby) PD
Branch
Homechoice Health Services
SunCrest Healthcare of West Tennessee, LLC
2603 Corporate Ave., Suite 260, Memphis, TN 38132-1716
37-1550880
136-31
Clarksville
Parent
SunCrest Home Health
SunCrest Home Health of Nashville, Inc.
2292 Dalton Dr        Suite A, Clarksville, TN 37043-8960
27-2258905
136-32
Dickson
Branch
SunCrest Home Health
SunCrest Home Health of Nashville, Inc.
699 Highway 70 E, Dickson, TN  37055-2156
27-2258905
130-31
Madison
Parent
SunCrest Home Health
SunCrest Healthcare of Middle TN, LLC
1210 Briarville Road, Building D, Madison, TN 37115-5141
71-1017674
130-33
Franklin
Branch
SunCrest Home Health
SunCrest Healthcare of Middle TN, LLC
1896 General George Patton Drive, Suite 500, Franklin, TN 37067-4608
71-1017674
130-35
Lafayette
Branch
SunCrest Home Health
SunCrest Healthcare of Middle TN, LLC
12124 Highway 52W Suite 2 Westmoreland TN 37186-3245
71-1017674
130-21
Madison (Cude Lane) PD
Branch
SunCrest Home Health
SunCrest Healthcare of Middle TN, LLC
168 Cude Lane, Madison TN, 37115-2202
71-1017674
130-34
Gallatin
Branch
SunCrest Home Health
SunCrest Healthcare of Middle TN, LLC
600 West Nashville Pike, Suite 200, Gallatin, TN  37066-7140
71-1017674
131-31
Smithville
Parent
SunCrest Home Health
SunCrest Healthcare of East Tennessee, LLC
471 West Broad Street, Smithville, TN 37166-1116
26-3548962
131-35
Sparta
Branch
SunCrest Home Health
SunCrest Healthcare of East Tennessee, LLC
451 Vista Dr, Sparta Medical Office Complex, Sparta, TN 38583-1299
26-3548962
131-32
Cookeville
Branch
SunCrest Home Health
SunCrest Healthcare of East Tennessee, LLC
345 S. Jefferson Street, Suite 201, Cookeville, TN 38501-3492
26-3548962
131-36
Woodbury
Branch
SunCrest Home Health
SunCrest Healthcare of East Tennessee, LLC
828 McMinnville Highway, Woodbury, TN 37190-1241
26-3548962
131-34
McMinnville
Branch
SunCrest Home Health
SunCrest Healthcare of East Tennessee, LLC
417 North Chancery Street, McMinnville, TN 37110-2049
26-3548962
131-33
Lebanon
Branch
SunCrest Home Health
SunCrest Healthcare of East Tennessee, LLC
1312 W. Main Stree, Suite A, Lebanon, TN 37087-3284
26-3548962
132-31
Tazewell
Parent
SunCrest Home Health
Tennessee Nursing Services of Morristown, Inc.
409 Cawood Road, Tazewell, TN 37879-3026
62-1049414
132-32
Kingsport
Branch
SunCrest Home Health
Tennessee Nursing Services of Morristown, Inc.
105 W. Stone Dr, Kingsport, TN 37660-3365
62-1049414
132-33
Jefferson City
Branch
SunCrest Home Health
Tennessee Nursing Services of Morristown, Inc.
657 Broadway Ste B Jefferson City TN 37760-4949
62-1049414
132-38
Tazewell - Hospice
Parent
SunCrest Hospice
Tennessee Nursing Services of Morristown, Inc.
409 Cawood Road, Tazewell, TN 37879-3026
62-1049414
133-31
Manchester
Parent
SunCrest Home Health
SunCrest Home Health of Manchester, Inc.
1914 McArthur Street, Manchester, TN 37355-2624
27-3742641
133-33
Shelbyville
Branch
SunCrest Home Health
SunCrest Home Health of Manchester, Inc.
313 Colloredo Boulevard, Suites 4 & 5, Shelbyville, TN  37160-2788
27-3742641
133-34
Winchester
Branch
SunCrest Home Health
SunCrest Home Health of Manchester, Inc.
155 Hospital Rd., Suite B, Winchester, TN 37398-2495
27-3742641
133-32
Murfreesboro
Branch
SunCrest Home Health
SunCrest Home Health of Manchester, Inc.
215 Castlewood Drive, Suite C, Murfreesboro, TN 37129-5164
27-3742641
131-21
Smithville PD
 
SunCrest Home Health
SunCrest Healthcare of East Tennessee, LLC
117 C East Bryant Street, Smithville, TN 37166-1339
26-3548962



 


 
-  -
 



 
 

--------------------------------------------------------------------------------

 
